DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a brake fluid pressure control device a determination device determining whether an ABS control is halted, wherein if a condition is satisfied in which the ABS control is not halted and the vehicle body deceleration continues to stay at a low rate of less than or equal to a predetermined threshold value for a predetermined period of time, the predetermined period of time being measured during a pressure increasing mode, a pressure increasing rate in pressure increasing control performed by the brake fluid pressure control device is altered to a higher value than before the condition is satisfied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
January 6, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657